DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on September 16, 2021.
Applicant’s amendments to claims 1, 7, 18, 19, and have been acknowledged.
Applicant’s cancellation of claim 21 has been acknowledged.
Applicant’s new claims 26 and 27 have been acknowledged.
In light of the amendments filed September 16, 2021 a new grounds of rejection has been made.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/GB2017/051766, filed 6/16/2017 and GB1610504.1 filed 06/16/2016 are acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Selectively attenuating beamformed signals having a lower degree or negative correlation of claim 6
The samples being allocated to different groups for successive data frames of claim 20
The calculating of a covariance matrix of claim 22
Averaging with weights all or some of the elements of the covariance matrix of claim 23
The ultrasound processing apparatus of claim 24 
The features of the ultrasound imaging apparatus of claim 25 such as the sampling module
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Objections
Claim 24 objected to because of the following informalities:    
Claim 24 appears to be written in an independent form and is also referring back to the claim 1. In an interpretation claim 24 may be interpreted as an independent claim and in a different interpretation claim 24 may also be interpreted as a dependent claim since the claim refers back to the claim 1. In order to avoid any possible ambiguity, it is suggested to re-write the claim 24 including the limitations from claim 1 to ensure that it is an independent claim without referring back to claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 11-12, 15, 18-20, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20090141957 A1), and further in view of Haugaard et al. (US 20200138401 A1).
Regarding Claim 1, Yen et al. hereinafter Yen discloses a method for ultrasound data processing (Para [0013] – “Embodiments of the present disclosure are directed to novel sidelobe and clutter suppression methods/techniques”) comprising:
i) transmitting ultrasound excitation signals from elements of a transducer array (Para [0051] – “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers)”, Para [0046] – “1) An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target”);
ii) receiving response signals from elements of the transducer array, each response signal corresponding to a respective channel (Para [0046] – “1) An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target. Echoes are collected from the same 64 elements, as described at 102”, Para [0051] – “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers) and a plurality of delay devices (e.g., delay lines or phase delays) 304, each couples to an element of the array 302. Data from alternating groups of elements are combined at 306 ;
iii) sampling each response signal at one or more time points in the response signal to create a plurality of samples, each sample corresponding to a channel and a time point (Para [0063] – “In receive, element data was collected and receive beamforming was done off-line using Matlab (The MathWorks, Inc. Natick, Mass.)”, therefore because Matlab was used the signals have been digitized and are therefore sampled, it is interpreted the sampling of the response signal is done at one time point or multiple time points as those are the only options therefore each sample corresponds to the same time point or multiple time points, lines of data coming from the elements of the array (302) in Fig. 3 are interpreted as the plurality of samples that correspond to a channel [element]);

    PNG
    media_image1.png
    621
    676
    media_image1.png
    Greyscale

iv) dividing the samples into at least two groups (As shown in Fig. 3 reproduced above the samples are divided into two groups);
v) beamforming the response signals from the first group (Fig. 2B reproduced below (212), Para [0048] – “In FIG. 2B, delayed data 210 is processed with two receive apodization functions A1, A2 to create beamformed RF data sets RX1 (212) and RX2 (213)”);

    PNG
    media_image2.png
    360
    638
    media_image2.png
    Greyscale

vi) beamforming the response signals from the second group (Fig. 2B reproduced above (213), Para [0048] – “In FIG. 2B, delayed data 210 is processed with two receive apodization functions A1, A2 to create beamformed RF data sets RX1 (212) and RX2 (213)”);
vii) repeating steps i) to vi) for […] (Para [0093] – “For ultrasound imaging, techniques according to the present disclosure can provide for improved visualization of small diameter cysts and other low-contrast lesions such as fibroadenomas, carcinoma, blood vessels, and heart chambers, in real time”, if the techniques are provided in real time steps i) to vi) would be repeated), wherein a data frame comprises sampled response signals in respect of each of a plurality of pixels of an image space (the plurality of samples as shown in Fig.3 are processed to form an image which would contain a plurality of pixels therefore the data frame/image frame comprises the plurality of samples) […];
viii) correlating the beamformed signals of each group […] (Fig. 3 shows the beamformed data from both groups being directed to the crosscorrelator (312)) , the correlating comprising;
qeneratinq, for each data frame […], a correlation output (Fig. 3 shows a line pointing away from the crosscorrelator indicating a correlation output), wherein the correlation output is based on the beamformed response siqnals from the first group and the beamformed response siqnals from the second group for that data frame (Fig. 3 shows the beamformed data from both groups of the data frame being directed to the crosscorrelator (312)); and
As cited above Yen discloses the correlation output after beamforming conversely Yen does not teach M data frames, and where M is greater than 1,
over the M data frames
of the M data frames
combining the correlation output for the first data frame with the correlation outputs from subsequent data frames up to the Mth data frame; and 
ix) generating an image output from the correlated beamformed signals for at least a first pixel of the plurality of pixels of the image space usinq the combined correlation outputs.
However Haugaard et al. hereinafter Haugaard discloses M data frames, and where M is greater than 1 (Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1, additionally Para [0041] discloses “Another example acquisition sequence is sub-frame package-interleaved acquisition. The package-interleaved acquisition achieves a desired lower velocity range while maintaining the frame-rate”, it is interpreted multiple frames are acquired if a frame rate is determined) ,
over the M data frames (Para [0073] – “The vector-velocity processor 802, in a second stage, estimates single- and double autocorrelations (ACs) along the PRF-time dimension of each receive-beam-group, resulting in an axial and lateral component”, Para [0037]-[0038] – “FIG. 4 illustrates an per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1)
of the M data frames (Para [0073] – “The vector-velocity processor 802, in a second stage, estimates single- and double autocorrelations (ACs) along the PRF-time dimension of each receive-beam-group, resulting in an axial and lateral component”, Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1)
 combininq the correlation output for the first data frame with the correlation outputs from subsequent data frames up to the Mth data frame (Para [0052] – “In one instance, the velocity processor 216 is configured to determine velocity blood flow from the formed receive-beams by wall filtering each receive-beam, determining the auto -correlation of each receive-beam, adding the auto -correlation of receive-beams from different acquisition-packages and determining the phase of the summed auto –correlations”, Para [0054] – “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam”, therefore it is interpreted the correlation output from several acquisitions are combined (averaged)); and 
ix) generating an image output from the correlated beamformed signals for at least a first pixel of the plurality of pixels of the image space usinq the combined correlation outputs (Para [0054] – “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with .
Haugaard is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam” (Para [0054]). 
Regarding Claim 5, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the at least two groups of samples are selected according to at least one of the following conditions:
each sample is allocated to only one group (As shown in Fig. 3 reproduced above each sample is allocated to only one group);
each group has the same number of samples (As shown in Fig. 3 reproduced above each group has four samples);
a majority of adjacent elements in the array are allocated to different groups;
a majority of the data samples are not common in the different groups,
samples are allocated to the groups randomly or adaptively by optimizing a measure of the received data.
Regarding Claim 6, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses step viii) further includes selectively attenuating beamformed signals having a lower degree of correlation or a negative correlation (Para [0044] – “In the proposed method, if the coefficient is greater than or equal to a set threshold value ε>0, then the sample value will be multiplied by the cross-correlation coefficient. If the coefficient is less than the threshold value ε, the sample value is multiplied by the threshold value ε”, as shown in Fig. 2B and Fig. 3 the beamformed signals are being correlated).
Regarding Claim 7, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the beamforming of step v) comprises, for each of the plurality of pixels of an image space, summing the set of samples of the first group (Para [0046] – “2) In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104”, as shown in Fig. 3 reproduced above the samples in the first group are summed to create RX1, Para [0008] – “The optimal apodization is achieved on a pixel-by-pixel basis”), and
the beamforming of step vi) comprises, for said each of the plurality of pixels of the image space, summing the set of samples of the second group (Para [0046] – “2) In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104. 3) Likewise, a second apodization function can be used to create dataset RX2, as described at 106”, as shown in Fig. 3 reproduced above the samples in the second group are summed to create RX2, Para [0008] – “The optimal apodization is achieved on a pixel-by-pixel basis”).
Regarding claim 8, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
 filtering each beamformed set of response signals to suppress clutter signal components or other unwanted components (Fig. 2B shows a bandpass filter 218 which occurs after the samples singals have been beamformed (212,213), Para [0065] – “A second filter, which has the same passband window as the first filter, might be required to reduce sharp discontinuities in images that might be caused by multiplication of the weighting matrix”).
Regarding Claim 11, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses step viii) comprises performing a cross-correlation of the beamformed signals of at least the first and second groups (Para [0046] – “2) In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104. 3) Likewise, a second apodization function can be used to create dataset RX2, as described at 106”, therefore RX1 and RX2 are beamformed, as shown in Fig. 3 reproduced above RX1 and RX2 are provided to a cross correlator, Para [0051] – “The data sets (RX1, RX2) can (i) be combined at 310, and (ii) provided to a cross-correlator/thresholder 312”).
Regarding Claim 12, Yen and Haugaard disclose all the elements of the claimed invention as cited in claims 1 and 11.
Yen further discloses step viii) comprises attenuating the correlation signal as a function of the phase value (Para [0044] – “In the proposed method, if the coefficient is greater than or equal to a set threshold value ε>0, then the sample value will be multiplied by the cross-correlation coefficient. If the coefficient is less than the threshold value ε, the sample value is multiplied by the threshold value ε”, Para [0059] – “With these two apodizations, grating lobes were purposely constructed that are 180 degrees out of phase with each other. Then, by using cross correlation one can distinguish between signals coming from a mainlobe and clutter signals”, therefore it is interpreted the correlation is dependent on phase).
Regarding Claim 15, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses further including normalizing the cross-correlation values with respect to the product of the beamformed response signals (Para [0014] – “The techniques can utilize dual apodization functions with normalized cross-correlation to suppress sidelobes while at the same time maintaining lateral resolution”).
Regarding Claim 18, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses displaying a magnitude of the correlation signals for each of the plurality of pixels in a two dimensional array of pixels of image space, in a process of ultrasound imaging (Fig. 10a-10h; para [0078] – “A combined plot 1000 that shown Experimental RF data in the speckle and cyst regions”).
Regarding Claim 19, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the process is carried out substantially in real time with the collection of response signals in respect of each of a plurality of pixels of image space and for […] (Para [0093] – “For ultrasound imaging, techniques according to the present disclosure can provide for improved visualization of small diameter cysts and other low-contrast lesions such as fibroadenomas, carcinoma, blood vessels, and heart chambers, in real time”, Para [0046] – “A cross-correlator calculates a normalized cross-correlation value for each pixel”).
Conversely Yen does not teach for a succession data frames
However Haugaard discloses for successive data frames (Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1, Para [0041] discloses “Another example acquisition sequence is sub-frame package-interleaved acquisition. The package-interleaved acquisition achieves a desired lower velocity range while maintaining the frame-rate”, therefore it is interpreted the frames are acquired in succession over time).
Haugaard is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam” (Para [0054]). 
Regarding Claim 20, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the samples are allocated different groups […] (Para [0051] – “Data from alternating groups of elements are combined at 306 and 308 to form first and second data sets RX1 and RX2”, therefore it is interpreted the data from the groups of elements [samples] alternates when the imaging is performed in real time).
Conversely Yen does not teach for successive data frames
However Haugaard discloses for successive data frames (Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1, Para [0041] discloses “Another example acquisition sequence is sub-frame package-interleaved acquisition. The package-interleaved acquisition achieves a desired lower velocity range while maintaining the frame-rate”, therefore it is interpreted the frames are acquired in succession over time).
Haugaard is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam” (Para [0054]). 
Regarding Claim 24, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses Ultrasound processing apparatus configured to carry out the process of claim 1 (Para [0034] – “Dual Apodization with Cross-correlation (DAX) provides superior results when compared to existing nonlinear apodization methods in terms of contrast resolution, without compromising spatial resolution with less computation and using already existing hardware”, Claim 11 – “A computer-executable program product comprising a computer-readable medium with resident computer-readable instructions”, therefor computational hardware is used to carry out the process).
Regarding Claim 25, Yen discloses An ultrasound imaging apparatus (Para [0051] – “FIG. 3 depicts a schematic view of a system 300 in accordance with an exemplary embodiment of the present disclosure.”) comprising:
a transducer array comprising a plurality of transducer elements, the transducer array configured to generate a response signal from each element of the array, in response to ultrasound excitation, each response signal corresponding to a respective channel (Para [0046] – “1) An aperture (or ;
a sampling module configured to sample each response signal at one or more time points in the response signal to create a plurality of samples, each sample corresponding to a channel and a time point (Para [0051] – “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers) and a plurality of delay devices (e.g., delay lines or phase delays) 304, each couples to an element of the array 302. Data from alternating groups of elements are combined at 306 and 308 to form first and second data sets RX1 and RX2”, the receive elements are interpreted as the channels, Para [0063] – “In receive, element data was collected and receive beamforming was done off-line using Matlab (The MathWorks, Inc. Natick, Mass.)”, therefore because Matlab was used therefore the signals have been digitized and are therefore sampled, it is interpreted the sampling of the response signal is done at one time point or multiple time points as those are the only options therefore each sample corresponds to the same time point or multiple time points);
a first beamforming module configured to beamform the response signals from a first group of the channels (Fig. 2B reproduced above (212), Para [0048] – “In FIG. 2B, delayed data 210 is processed with two receive apodization functions A1, A2 to create beamformed RF data sets RX1 (212) and RX2 (213)”);
a second beamforming module configured to beamform the response signals from a second group of the channels (Fig. 2B reproduced above (213), Para [0048] – “In FIG. 2B, delayed data 210 is ;
the first and second beamforming modules configured to repeat the beamforming for each respective group […] (Para [0093] – “For ultrasound imaging, techniques according to the present disclosure can provide for improved visualization of small diameter cysts and other low-contrast lesions such as fibroadenomas, carcinoma, blood vessels, and heart chambers, in real time”, if the techniques are provided in real time the beamforming would be repeated), wherein a data frame comprises sampled response signals in respect of each of a plurality of pixels of an image space (the plurality of samples as shown in Fig.3 are processed to form an image which would contain a plurality of pixels therefore the data frame/image frame comprises the plurality of samples) […];
a correlation module configured to correlate the beamformed signals of each group […] (Fig. 3 shows the beamformed data from both groups being directed to the crosscorrelator (312)), the correlating comprising:
generating, for each data frame of […], a correlation output (Fig. 3 shows a line pointing away from the crosscorrelator indicating a correlation output),wherein the correlation output is based on the beamformed response signals from the first group and the beamformed response signals from the second group for that data frame (Fig. 3 shows the beamformed data from both groups of the data frame being directed to the crosscorrelator (312)); and
As cited above Yen discloses the correlation module and the correlation output after beamforming conversely Yen does not teach M data frames, and where M is greater than 1,
over the M data frames
of the M data frames
combining the […] output for the first data frame with the […] outputs from subsequent data frames up to the Mth data frame; and 
wherein the correlation module is further configured to generate an image output for at least a first pixel of the plurality of pixels of the image space using the combined […] outputs.
However Haugaard et al. hereinafter Haugaard discloses M data frames, and where M is greater than 1 (Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1, additionally Para [0041] discloses “Another example acquisition sequence is sub-frame package-interleaved acquisition. The package-interleaved acquisition achieves a desired lower velocity range while maintaining the frame-rate”, it is interpreted multiple frames are acquired if a frame rate is determined) ,
over the M data frames (Para [0073] – “The vector-velocity processor 802, in a second stage, estimates single- and double autocorrelations (ACs) along the PRF-time dimension of each receive-beam-group, resulting in an axial and lateral component”, Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1)
of the M data frames (Para [0073] – “The vector-velocity processor 802, in a second stage, estimates single- and double autocorrelations (ACs) along the PRF-time dimension of each receive-beam-group, resulting in an axial and lateral component”, Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1).
combining the […] output for the first data frame with the […] outputs from subsequent data frames up to the Mth data frame (Para [0052] – “In one instance, the velocity processor 216 is configured to determine velocity blood flow from the formed receive-beams by wall filtering each receive-beam, determining the auto -correlation of each receive-beam, adding the auto -correlation of receive-beams from different acquisition-packages and determining the phase of the summed auto –correlations”, Para [0054] – “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam”, therefore it is interpreted the correlation output from several acquisitions are combined (averaged)); and 
wherein the correlation module is further configured to generate an image output for at least a first pixel of the plurality of pixels of the image space using the combined […] outputs (Para [0054] – “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam”, Para [0054] – “Speckle-noise is an inherent artifact in ultrasound imaging, which is produced by spatially inhomogeneous tissue that causes a mosaic of constructive/destructive interference pattern in the received signal. This can be a significant issue in conventional flow imaging approaches”, therefore it is interpreted the new receive-beam is processed to generate an image with reduced speckle-noise).
Haugaard is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average 
Regarding Claim 26, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses wherein a data frame corresponds to an image frame (The data processed in Fig. 3 is interpreted as a data frame, the data is processed into a DAX image (316) therefore the data frame corresponds to an image frame).
Regarding Claim 27, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the correlation output conversely Yen does not teach wherein combining the […] output for the first data frame with the […] outputs from subsequent data frames up to the Mth data frame comprises averaging the […] outputs over the M data frames.
However Haugaard discloses wherein combining the correlation output for the first data frame with the correlation outputs from subsequent data frames up to the Mth data frame comprises averaging the correlation outputs over the M data frames (Para [0052] – “In one instance, the velocity processor 216 is configured to determine velocity blood flow from the formed receive-beams by wall filtering each receive-beam, determining the auto -correlation of each receive-beam, adding the auto -correlation of receive-beams from different acquisition-packages and determining the phase of the summed auto –correlations”, Para [0054] – “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam”, therefore it is interpreted the output from several acquisitions are combined (averaged)).
Haugaard is an analogous art considering it is in the field of blood flow imaging.
. 
Claims 2-4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20090141957 A1), and Haugaard et al. (US 20200138401 A1), and further in view of Kim et al. (US 5544128).
Regarding claim 2, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from the same time point of each of a plurality of channels and the second group comprises samples from that same time point of each of a different plurality of channels.
However Kim et al. hereinafter Kim discloses the first group comprises samples from the same time point of each of a plurality of channels and the second group comprises samples from that same time point of each of a different plurality of channels (Fig. 1, 3; col. 6, lines 7-10 – “The write-in data to memories 24 through 27 are clocked at the same rate as the sampling rate, i.e., f0”).
Kim is an analogous art considering it is in the field of multi-beam beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined 
Regarding claim 3, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from a first time point of each of a plurality of channels and the second group comprises samples from a second time point of each of the same plurality of channels.
However Kim discloses the first group comprises samples from a first time point of each of a plurality of channels and the second group comprises samples from a second time point of each of the same plurality of channels (Col. 10 lines 3-4 – “Two delay times are required for each data increment”).
Kim is an analogous art considering it is in the field of multi-beam beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Abstract). 
Regarding claim 4, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from a first time point of each of a first plurality of channels and a second time point of each of a second plurality of channels, and the second group comprises samples from the first time point of each of the second plurality of channels and the second time point of each of the first plurality of channels.
However Kim discloses the first group comprises samples from a first time point of each of a first plurality of channels and a second time point of each of a second plurality of channels, and the second group comprises samples from the first time point of each of the second plurality of channels and the second time point of each of the first plurality of channels (Col. 8 lines 56-58 – “Groups of adjacent parallel receive channels (e.g., 8) are combined so as to form a partial beamformer 113”).
Kim is an analogous art considering it is in the field of multi-beam beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Abstract). 
Regarding claim 16, Yen, Haugaard, and Kim disclose all the elements of the claimed invention as cited in claims 1 and 8.
As cited above Yen discloses each group and the correlation conversely Yen does not teach step viii) comprises using different filters for each group, thereby obtain a more complex filtering and/or include phase information in the correlation to select different flow velocities
However Kim discloses step viii) comprises using different filters for each group, thereby obtain a more complex filtering and/or include phase information in the correlation to select different flow velocities (col. 8, lines 29-30 – “every channel has its own interpolation-decimation filter”).
Kim is an analogous art considering it is in the field of multi-beam beamforming.
.
Claim 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20090141957 A1), and Haugaard et al. (US 20200138401 A1), in view of Abend et al. (US 7399279).
Regarding claim 9, Yen and Haugaard disclose all the elements of the claimed invention as cited in claims 1 and 8.
As cited above Yen discloses filtering the two beamformed sets conversely Yen does not teach filtering […] comprises filtering with a high pass filter. 
However Abend et al. hereinafter Abend discloses filtering comprises filtering with a high pass filter (Col. 43 lines 2-4 – “digitally highpass filter the sequence of pulse returns to suppress clutter from tissue and bone”).
Abend is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the highpass filter of Abend to achieve the same results. One would have motivation to combine because it doing so will eliminate unwanted noise originating from tissue and bone that would block signals that infer blood dynamics information.
Regarding claim 13, Yen and Haugaard disclose all the elements of the claimed invention as cited in claims 1 and 11.
As cited above Yen discloses the correlation signal conversely Yen does not teach step viii) comprises applying different filters for each group of response signals so as to include the phase of a Doppler spectrum in the final correlation value, to infer blood dynamics information or using phase components of the correlation signal to infer blood dynamics information.
However Abend discloses step viii) comprises applying different filters for each group of response signals so as to include the phase of a Doppler spectrum in the final correlation value, to infer blood dynamics information or using phase components of the correlation signal to infer blood dynamics information (Col. 2 lines 15-18 – “Method of determining parameters of blood flow, such as vector velocity, blood flow volume, and Doppler spectral distribution, using sonic energy (ultrasound) and a novel thinned array”).
Abend is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the viewing of the direction of blood flow of Abend to achieve the same results. One would have motivation to combine because doing so will allow the user to view the health of a blood vessel of interest and determine if they are viewing a vein or an artery and/or determine if any abnormalities from clots or blockages are present.
Regarding claim 14, Yen and Haugaard disclose all the elements of the claimed invention as cited in claims 1, 11, and 13.
Conversely Yen does not teach the blood dynamics information comprises direction of flow. 
However Abend discloses the blood dynamics information comprises direction of flow (Col. 37 lines 55-56 – “The blood velocity can be dynamically monitored”).
Abend is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the viewing of the direction of blood flow of Abend to achieve the same results. One would have motivation to combine because doing so will allow .
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20090141957 A1), and Haugaard et al. (US 20200138401 A1), and further in view of in view of Abend et al (US 7399279) in further view of Koo et al. (US 5676148).
Regarding claim 10, Yen, Haugaard, and Abend disclose all the elements of the claimed invention as cited in claims 1, 8, and 9.
As cited above Abend discloses the high pass filter conversely Yen does not teach the […] filter is one of a derivative estimator; a second order FIR filter and an IIR filter. 
However Koo teaches the […] filter is one of a derivative estimator; a second order FIR filter and an IIR filter (Col. 3 line 54 – “This invention uses half-band FIRs or IIRs”).
Koo is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the FIR or IIR filters of Koo to achieve the same results. One would have motivation to combine because “the embodiments described include time varying coefficients FIRs to improve efficiency” (Col. 4 lines 4-5).
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20090141957 A1), and Haugaard et al. (US 20200138401 A1), and further in view of in view of Kim et al. (US 5544128) in further view of Abend et al. (US 7399279).
Regarding claim 17, Yen, Haugaard, and Abend disclose all the elements of the claimed invention as cited in claims 1, 8, and 16.
Conversely Yen does not teach the different filters are designed with a phase shift between positive and negative frequencies, in order to extract flow direction information. 
the different filters are designed with a phase shift between positive and negative frequencies, in order to extract flow direction information (Col. 43 lines 35-39 – “Phase-shift beamforming [...] display coarse blood-vessel color-flow map”).
Abend is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate a phase shift to extract flow direction information of Abend to achieve the same results. One would have motivation to combine because doing so will allow the user to view the health of a blood vessel of interest and determine if they are viewing a vein or an artery and/or determine if any abnormalities from clots or blockages are present.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20090141957 A1), and Haugaard et al. (US 20200138401 A1), and further in view of in view of Holfort et al. NPL 2009 “Adaptive Receive and Transmit Apodization for Synthetic Aperture Ultrasound Imaging”.
Regarding claim 22, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses correlating the beamformed signals conversely Yen does not teach correlating the beamformed signals of each group comprises calculating a covariance matrix R between channels over the M data frames.
	However Holfort et al. hereinafter Holfort discloses correlating the beamformed signals of each group comprises calculating a covariance matrix R between channels over the M data frames (Pg. 2 right col. first full para. – “R is the covariance matrix, described in Sec. II-B.1-II-B.2”, Pg. 2 right col. para. 4 – “The covariance matrix for the receive apodization is estimated from the sensor signals, yi(rp)”, Fig. 1 shows M image/data frames, Para [0022] of the current application recites “Correlating the may comprise using any of a correlation function, a coherence function or a covariance function”, therefore the covariance matrix of Holfort is a correlation).
Holfort is an analogous art considering it is in the field beamforming ultrasound data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the covariance matrix of Holfort to achieve the same results. One would have motivation to combine because it provides “single emission images with increased resolution” (Pg. 1 intro. Para. 2)
Regarding claim 23, Yen and Haugaard disclose all the elements of the claimed invention as cited in claims 1 and 22.
Conversely Yen does not teach step viii) further comprises averaging with weights all or some of the elements of the covariance matrix.
However Holfort discloses step viii) further comprises averaging with weights all or some of the elements of the covariance matrix (Pg. 3 “Fig. 2. Spatial smoothing. The array is divided into P overlapping subarrays, and the covariance matrix is averaged across the array”).
Holfort is an analogous art considering it is in the field beamforming ultrasound data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the covariance matrix of Holfort to achieve the same results. One would have motivation to combine because it provides “single emission images with increased resolution” (Pg. 1 intro. Para. 2)
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793